Citation Nr: 1827757	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-42 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a fracture of the 4th and 5th metacarpals of the right hand (hereinafter "fracture residuals").

2. Entitlement to a rating in excess of 50 percent for paralysis of the right median nerve (claimed as right hand weakness).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel
INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2012 rating decisions of the Pittsburg, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).

In April 2017, the Veteran was afforded a Board video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. A transcript of the Board hearing has been associated with the claims file. In March 2018, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his video conference hearing was no longer with the Board. See 38 U.S.C. § 7107(c) (2012). The Veteran responded that he did not wish to have another Board hearing.

In August 2017, the Board remanded for further development of the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran underwent a VA examination in December 2017. The examiner noted that the Veteran's condition was an ulnar nerve disability rather than a medial nerve disability. The examiner opined that the Veteran had incomplete paralysis of the ulnar nerve with hand weakness. 

The Veteran submitted a private medical opinion from Dr. McC., dated October 22, 2014. Dr. McC. opined that some medial and ulnar nerve responses were absent. He also noted that the Veteran had weakness and numbness of his fingers, which were "confounded by the CVA earlier this year." This opinion was not considered or addressed by the December 2017 VA examiner.

The Board finds that an addendum opinion is necessary to clarify nerve involvement, as well as to attempt to distinguish between the two claimed conditions of residuals of a fracture of the 4th and 5th metacarpals of the right hand (hereinafter "fracture residuals") and paralysis of the right median nerve (claimed as right hand weakness).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to a qualified clinician so that an addendum opinion may be provided. An examination of the Veteran is only necessary if deemed so by the examiner. The entire claims file as well as a copy of this remand must be provided to the examiner for review, and the addendum opinion report should reflect that such a review was accomplished.

Although an independent review of the claims file is required, the Board draws the examiner's attention to the 2014 private medical opinion, wherein the Veteran notes numbness of all of his fingers of varying degree.

The examiner must specifically address the following:

a. which nerve or nerves are involved and the level of involvement, such as complete or the degree of incomplete paralysis;

b. whether the Veteran's complaints of finger numbness of the first and second digits (index and long fingers) are related to the nerve involvement, or whether they are related to his service-connected 4th and 5th digit (ring and little finger) disability.

A complete rationale must be provided for all opinions expressed.

2. Readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

